
	
		II
		110th CONGRESS
		1st Session
		S. 1841
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2007
			Ms. Collins (for
			 herself, Mr. Akaka,
			 Mr. Bennett, Mrs. Boxer, Ms.
			 Cantwell, Mrs. Clinton,
			 Mr. Coleman, Mr. Durbin, Mrs.
			 Dole, Ms. Klobuchar,
			 Ms. Landrieu, Mrs. Lincoln, Mrs.
			 McCaskill, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Ms.
			 Snowe, Ms. Stabenow, and
			 Mr. Voinovich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide a site for the National Women’s History Museum
		  in Washington, District of Columbia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Women’s History Museum Act of
			 2007.
		2.FindingsCongress finds that—
			(1)the National
			 Women’s History Museum was established—
				(A)to research and
			 present information relating to the historic contributions that women have made
			 to all aspects of human endeavor; and
				(B)to explore and
			 present in a fair and balanced way information relating to the contributions
			 that women have made to the United States through the various roles that women
			 have assumed in families and in society;
				(2)in March 1999,
			 the President’s Commission on the Celebration of Women in American
			 History—
				(A)concluded that
			 efforts to implement an appropriate celebration of women’s history in
			 the next millennium should include the designation of a focal point for women’s
			 history in our nation’s capital . . .; and
				(B)cited the efforts
			 of the National Women’s History Museum toward the achievement of that
			 goal;
				(3)through the
			 establishment of a national reference center, the National Women’s History
			 Museum would be able to collect and preserve documents, publications, and
			 research relating to women;
			(4)through the
			 promotion of imaginative educational approaches that are designed to enhance
			 the understanding and appreciation of historic contributions by women, the
			 National Women’s History Museum would foster educational programs relating to
			 the historical contributions that were made by women to society;
			(5)the National
			 Women’s History Museum would publicly display temporary and permanent exhibits
			 that illustrate, interpret, and demonstrate the historic contributions of
			 women;
			(6)the National
			 Women’s History Museum would attract approximately 1,500,000 visitors to the
			 District of Columbia each year; and
			(7)the National
			 Women's History Museum would promote economic activity in the District of
			 Columbia by—
				(A)creating
			 jobs;
				(B)increasing
			 visitor spending on hotels, meals, and transportation; and
				(C)generating tax
			 revenue for the District of Columbia.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
			(2)CommissionThe
			 term Commission means the National Capital Planning
			 Commission.
			(3)Federal
			 Triangle development areaThe term Federal Triangle
			 development area has the meaning given the term development
			 area in section 6711 of title 40, United States Code.
			(4)Museum
			 SponsorThe term Museum Sponsor means the National
			 Women’s History Museum, Inc., that—
				(A)is a nonprofit
			 organization, as described in section 501(c)(3) of the Internal Revenue Code of
			 1986; and
				(B)in 1996, was
			 incorporated in the District of Columbia.
				(5)Net
			 proceedsThe term net proceeds means the amount
			 obtained by subtracting—
				(A)the sum of all
			 costs incurred by the Administrator relating to the occupancy agreement;
			 from
				(B)the sum of all
			 amounts received by the Administrator relating the occupancy agreement.
				(6)Old Post
			 OfficeThe term Old Post Office means the building
			 and surrounding land that is—
				(A)commonly known as
			 the Old Post Office; and
				(B)located—
					(i)in
			 Washington, District of Columbia;
					(ii)at
			 1100 Pennsylvania Avenue, N.W.; and
					(iii)in the
			 northwest corner of a parcel of land bounded by—
						(I)Pennsylvania
			 Avenue, N.W.;
						(II)10th Street,
			 N.W.;
						(III)Constitution
			 Avenue, N.W.; and
						(IV)12th Street,
			 N.W.
						(7)Pavilion
			 AnnexThe term Pavilion Annex means the building and
			 surrounding land that is—
				(A)commonly known as
			 the Pavilion Annex; and
				(B)located—
					(i)in
			 Washington, District of Columbia;
					(ii)adjacent to the
			 Old Post Office;
					(iii)on Pennsylvania
			 Avenue, N.W., to the east of 11th Street N.W.; and
					(iv)on a parcel of
			 land bounded on 3 sides by buildings operated by the Internal Revenue
			 Service.
					4.Occupancy
			 agreement
			(a)In
			 generalNotwithstanding any other provision of law, the
			 Administrator shall enter into an occupancy agreement with the Museum Sponsor
			 to allow the Museum Sponsor to locate a National Women’s History Museum at the
			 Pavilion Annex.
			(b)Term of
			 occupancy agreement
				(1)Length of
			 term
					(A)In
			 generalSubject to subparagraph (B), the term of the occupancy
			 agreement shall be negotiated between the Administrator and the Museum
			 Sponsor.
					(B)Maximum
			 termThe term of the occupancy agreement shall extend for a
			 period of not more than 99 years.
					(2)TerminationThe
			 occupancy agreement shall permit the Administrator to terminate the occupancy
			 agreement if, as determined by the Administrator, the Pavilion Annex is placed
			 at risk by—
					(A)casualty;
					(B)financial
			 nonperformance; or
					(C)any other
			 appropriate circumstance, as determined by the Administrator.
					(c)Rent
				(1)In
			 generalThe Museum Sponsor shall pay to the Administrator rent in
			 an amount equal to the fair market rental value of the Pavilion Annex, as
			 determined by a method described in paragraph (2).
				(2)Determination
			 of fair market rental valueThe fair market rental value of the
			 Pavilion Annex shall be determined in a manner consistent with—
					(A)an agreement
			 negotiated between the Administrator and the Museum Sponsor; or
					(B)an appraisal of
			 the Pavilion Annex, in accordance with instructions agreed to by the
			 Administrator and the Museum Sponsor.
					(d)Operation of
			 adjacent real property and buildingsAt the discretion of the
			 Administrator, the occupancy agreement shall include terms and conditions
			 that—
				(1)regardless of
			 use, allow for the unimpeded operation (including the provision of security) of
			 any adjacent real property or building; and
				(2)to meet the
			 operational requirements of any adjacent real property or building, reserve the
			 rights of the Administrator to a certain quantity of square footage in the
			 Pavilion Annex.
				(e)Initial
			 renovation and modification
				(1)In
			 generalAny activity relating to the renovation or modification
			 of the Pavilion Annex shall—
					(A)be the sole
			 responsibility of the Museum Sponsor;
					(B)be carried out by
			 the Museum Sponsor, in consultation with the Administrator, using only
			 non-Federal funds;
					(C)be commenced not
			 later than 5 years after the date on which the Administrator has entered into
			 an occupancy agreement with the Museum Sponsor under section 4(a);
					(D)be carried out
			 consistent with a master plan that is—
						(i)developed by the
			 Museum Sponsor; and
						(ii)approved by the
			 Administrator;
						(E)be carried out in
			 accordance with all applicable laws (including regulations) and ordinances;
			 and
					(F)as determined by
			 the Administrator, enhance or improve the Pavilion Annex consistent with the
			 requirements of—
						(i)the
			 National Women's History Museum;
						(ii)the Old Post
			 Office;
						(iii)any adjacent
			 real property or building; and
						(iv)the Federal
			 Triangle development area.
						(f)Operation and
			 maintenance
				(1)ResponsibilityUntil
			 the date on which the occupancy agreement is terminated, the Museum Sponsor
			 shall be solely responsible for the operation and maintenance (including
			 repairs and alterations) of the Pavilion Annex.
				(2)Maintenance
			 obligationsTo ensure that the Pavilion Annex is maintained in a
			 manner consistent with the prominent location of the Pavilion Annex, the Museum
			 Sponsor shall promptly perform any necessary exterior maintenance, as
			 determined by the Administrator.
				(g)Additional
			 terms and conditionsThe occupancy agreement shall contain such
			 additional terms and conditions that the Administrator considers to be
			 appropriate.
			(h)Relationship to
			 other laws
				(1)In
			 generalSubject to paragraph (2), the authority of the
			 Administrator under this section shall not be subject to—
					(A)section 525 or
			 549 of title 40, United States Code; or
					(B)any other Federal
			 law.
					(2)ExceptionThe
			 authority of the Administrator under this section shall be subject to any
			 Federal law relating to environmental or historical preservation.
				(i)Authority of
			 CommissionNothing in this Act—
				(1)limits the
			 authority of the Commission; or
				(2)affects the
			 authority of the Commission relating to the development of the Federal Triangle
			 development area.
				5.Federal
			 participation
			(a)Non-Federal
			 shareThe non-Federal share
			 of any cost relating to the establishment, construction, maintenance, or
			 operation of the National Women's History Museum shall be 100 percent.
			(b)Use of private
			 fundsThe Museum Sponsor
			 shall raise private funds to pay for any cost relating to—
				(1)the initial modification and renovation of
			 the Pavilion Annex; and
				(2)the operation and maintenance of the
			 National Women's History Museum, including any service necessary to ensure the
			 preservation and operation of the National Women's History Museum, as
			 determined by the Administrator.
				(c)ImprovementsOn the date on which the occupancy
			 agreement terminates, any improvement to the Pavilion Annex shall be considered
			 to be the property of the United States.
			6.Use of net
			 proceedsThe Administrator
			 shall deposit any net proceeds in the Federal Buildings Fund established under
			 section 592 of title 40, United States Code, to be used for the real property
			 capital needs of the General Services Administration, in accordance with annual
			 appropriations Acts.
		7.Report
			(a)In
			 generalIf, on the date that is 180 days after the date of
			 enactment of this Act, the Administrator has not entered into an occupancy
			 agreement with the Museum Sponsor under section 4(a), not later than 240 days
			 after the date of enactment of this Act, the Administrator shall submit a
			 report containing the information described in subsection (b) to—
				(1)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
				(2)the Committee on
			 Transportation and Infrastructure of the House of Representatives; and
				(3)the Committee on
			 Oversight and Government Reform of the House of Representatives.
				(b)ContentsThe
			 report submitted by the Administrator under subsection (a) shall
			 contain—
				(1)a summary of any
			 unresolved issue between the Administrator and the Museum Sponsor relating to
			 the occupancy agreement; and
				(2)an analysis of
			 the position of the Administrator relating to any unresolved issue summarized
			 under paragraph (1).
				
